Citation Nr: 1118986	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-37 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on September 9, 2008 for treatment at CGH Medical Center for acute abdominal pain.  


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel










INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Madison, Wisconsin, which denied payment or reimbursement for non-VA medical costs incurred on September 9, 2008.  


FINDINGS OF FACT

1.  The Veteran does not have any established service-connected disabilities. 

2.  The Veteran was treated at CGH Medical Center in Sterling, Illinois on September 9, 2008 for severe acute abdominal pain which was relieved with voiding of the bowels. 

3.  The Veteran's abdominal pain was of such severity that a prudent layperson would believe that delay in seeking immediate medical attention would be hazardous to life or health. 

4.  The private hospital is located in the Veteran's home town, whereas the nearest VAMC is located 90 miles away and the nearest VA community based outpatient clinic (CBOC) is located 35 miles away from the Veteran's home. 

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services at VA within the 24-month period preceding the emergency treatment. 

6.  The Veteran is financially liable to the provider of emergency treatment.

7.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility on September 9, 2008 have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for payment or reimbursement of the cost of unauthorized medical expenses incurred on September 9, 2008 has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

II. Reimbursement for Unauthorized Private Medical Expenses

The Veteran claims that she is entitled to payment or reimbursement of the cost of medical expenses incurred on September 9, 2008 at a non-VA medical facility.  For the following reasons, the Board finds that payment or reimbursement is warranted.

At the outset, the Board notes that the Veteran does not have any disabilities for which service connection has been established, and she was not enrolled in a VA vocational rehabilitation program at the time she received the non-VA treatment on September 9, 2008.  Accordingly, the provisions of 38 U.S.C.A. § 1728 (2010) do not apply. 

The Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725.

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency services may be made only if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

The Veteran seeks VA payment or reimbursement for the following non-VA treatment.  On September 9, 2008, the Veteran sought emergency medical care at CGH Medical Center in Sterling, Illinois for acute abdominal pain.  A September 2008 VA record from the VA urgent care telephone triage unit reflects that the Veteran called around 7:30 on the morning of September 9, 2008 stating that she had awakened at 1:30 in the morning with sharp abdominal pain.  The Veteran stated that she had gone back to sleep until she awakened again at 4:30 in the morning.  She had been awake since that time.  She denied fever, chills, bowel problems, or a history of abdominal pain.  She stated that a "visiting nurse" told her to go to the local emergency room for assessment.  The Veteran wanted to know whether VA would pay for the visit.  The nurse who had taken the telephone call stated that she could not guarantee payment.

Treatment records from the CGH Medical Center dated September 9, 2008 reflect that the Veteran arrived at the emergency department around 8:00 in the morning complaining of lower abdominal pain that was a 10 out of 10 on a scale of severity.  The Veteran also reported nausea.  X-rays showed a "fair amount of fecal material."  Laboratory samples were also taken but no abnormalities were noted.  The Veteran's pain resolved after a bowel movement.  No diagnoses are reflected in these records. 

The Veteran was billed $1,881.00 for this visit.  An October 2009 letter from a debt collector reflects that the Veteran had not paid the bill.  The Veteran argues that VA should pay or reimburse this amount.

The Board finds that the criteria for payment or reimbursement under 38 U.S.C.A. § 1725 are met.  The Veteran sought treatment at a private medical hospital the cost for which she is personally liable, as evidenced by the October 2009 letter from the debt collector.  Moreover, according to formal findings by a VA physician at the Madison, Wisconsin VAMC dated in October 2008, the Veteran is enrolled in the VA healthcare system and had been seen at the VA facility in the last 24 months.  The Veteran confirmed in her December 2008 notice of disagreement (NOD) that she had been treated at VA in August 2008.  The physician also noted that the Veteran had no coverage under a health-care plan that would cover the services in whole or in part provided on September 9, 2008.  In her December 2008 NOD, the Veteran stated that she had no other coverage as her husband's medical insurance through a new job had not yet gone into effect.  Further, the doctor noted in the October 2008 formal findings that VA facilities were not feasibly available due to their distance from the Veteran's home, and that an attempt to use them beforehand would not have been considered reasonable by a prudent person.  In this regard, the physician noted that the distance from the Veteran's residence to the nearest VA hospital was 90 miles and the distance to the nearest VA CBOC was 35 miles.  The Board here notes that, by contrast, the CGH Medical Center is located in the Veteran's home town.  This evidence satisfies all the criteria for reimbursement under 38 C.F.R. § 17.1002 except for criterion (b), which requires more discussion.  

The main issue in this case is whether a prudent layperson would believe that the Veteran's severe abdominal pain on September 9, 2008 constituted an emergency which would be a hazard to life or health if immediate medical attention were delayed.  See 38 C.F.R. § 17.1002(b).  In the October 2008 formal findings, the VA physician found that a reasonable layperson would not judge that any delay in medical attention would endanger life or health.  These findings were echoed in a July 2009 formal finding by the Chief of Staff of the Wisconsin VAMC that a prudent layperson would not consider the Veteran's abdominal pain to be an emergency.  Neither physician provided a rationale for this finding.  

In a March 2009 statement, the Veteran related that the night before seeking the above-described emergency treatment she had been kept awake and doubled over with severe stomach pains which did not let up.  She stated that she called VA triage and, after describing her symptoms, was told that it was a medical emergency and that she should go to the emergency room.  The Veteran stated that X-rays taken at the CGH Medical Center showed that she was very constipated.  However, the Veteran stated that prior to seeking treatment she was not sure what was causing her condition but speculated it could have been food poisoning and believed it was a real emergency.  

In Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009), the Court held that under the "prudent layperson" standard set forth in 38 C.F.R. § 17.1002(b), the evidence does not need to show that the treatment the veteran received from the private facility was for an emergent condition.  Rather, this standard only requires that the Board determine whether, under the circumstances at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  Id.  In making this determination, the Board must weigh the totality of the circumstances and consider the veteran's state of mind at the time she sought private treatment, evaluating her actions in light of what a prudent layperson would do under the same circumstances.  Id.  The Court made clear that when weighing the evidence, the Board may consider whether the treatment provided was for an actual medical emergency.  Id.  However, a finding that the condition did not constitute a medical emergency is not a dispositive factor.  Id.

Here, the Board finds that a prudent layperson would have considered the Veteran's abdominal pain to be a medical emergency.  Preliminarily, the Board notes that despite the Veteran's contention that the VA triage nurse told her to seek emergency treatment, the September 2008 record of this conversation reflects no such advice.  Rather, according to the nurse's notes, the Veteran stated that she had been told by a "visiting nurse" that she should seek emergency care.  There is no indication that the "visiting nurse" was a VA employee.  Either way, the September 2008 VA triage record clearly shows that the Veteran had not been advised by the VA nurse who took the call to seek emergency treatment. 

Nevertheless, whether or not the Veteran was told by VA personnel to seek emergency medical care, the Board finds that the "prudent layperson" standard has been met.  In this regard, the Veteran reported experiencing "excruciating" abdominal pain that was a 10 out of 10 on a scale of severity and which did not go away for several hours.  She stated she did not know what was causing her pain but it could have been food poisoning.  Acute symptoms, including severe pain, are factors weighing in support of a finding that a prudent layperson would believe the condition was emergent in nature.  See 38 C.F.R. § 17.1002(b).  Indeed, although the VA triage nurse told her that VA could not guarantee payment, the Veteran sought private treatment anyway, suggesting that she felt her condition was urgent enough to risk not being reimbursed by VA.  Moreover, although the October 2008 and July 2009 formal findings by the VA physicians reflect that a reasonable layperson would not have considered the Veteran's condition to be an emergency, neither provided any rationale for this statement or accounted for the Veteran's severe pain.  As noted above, the fact that the Veteran's condition turned out not to be an emergency is not dispositive as to whether the "prudent layperson" standard has been met.  As the Court noted in Swinney, the Board must consider the Veteran's state of mind at the time of seeking treatment.  Because the Veteran experienced severe abdominal pain which did not resolve for hours, and the Veteran thought she might have a serious condition such as food poisoning which could place her health in serious jeopardy if she were to delay seeking immediate medical attention, the Board finds that the "prudent layperson" standard has been met in this case.  See id.

Accordingly, the Board finds that all the conditions set forth in 38 C.F.R. § 17.1002 have been satisfied.  Therefore, payment or reimbursement of the Veteran's medical expenses incurred on September 9, 2008 at CGH Medical Center for treatment of severe abdominal pain is granted.  See 38 U.S.C.A. § 1725.  In rendering this decision, the Board has applied the benefit-of-the-doubt doctrine.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on September 9, 2008 for treatment at CGH Medical Center for acute abdominal pain is granted, subject to the laws and regulations governing payment of monetary benefits.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


